The opinion of the Court was subsequently drawn up by
Weston C. J.
The plaintiff delivered to Nason a cowand a calf, for which he took his written promise, to return the samo cow within a year, with a calf by her side, or to pay twenty-two dollars and fifty cents. We are very clear, that the security of the *18plaintiff vested in contract; and that Nason, having the alternative to return or pay, the property passed to him, and he was at liberty to sell the cow. Tibbets v. Towle, 3 Fairf. 341, was a very different case-. There the plaintiff expressly reserved to himself the title to the oxen, until paid for. The case of Hurd v. West, 7 Cowen, 752, decides expressly, that where an alternative exists, the title to the property, in a case like this, is transferred upon the' delivery.
Plaintiff nonsuit-